Name: Commission Regulation (EC) No 1577/2003 of 8 September 2003 derogating from Council Regulation (EC) No 1251/1999 as regards area payments for certain arable crops and payments for set-aside for the 2003/04 marketing year to producers in certain regions of the Community
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural structures and production;  economic policy;  European Union law;  agricultural policy
 Date Published: nan

 Avis juridique important|32003R1577Commission Regulation (EC) No 1577/2003 of 8 September 2003 derogating from Council Regulation (EC) No 1251/1999 as regards area payments for certain arable crops and payments for set-aside for the 2003/04 marketing year to producers in certain regions of the Community Official Journal L 225 , 09/09/2003 P. 0003 - 0004Commission Regulation (EC) No 1577/2003of 8 September 2003derogating from Council Regulation (EC) No 1251/1999 as regards area payments for certain arable crops and payments for set-aside for the 2003/04 marketing year to producers in certain regions of the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1251/1999 of 17 May 1999 establishing a support system for producers of certain arable crops(1), as last amended by Regulation (EC) No 1038/2001(2), and in particular the fourth indent of the second paragraph of Article 9 thereof,Whereas:(1) Article 8(1) of Regulation (EC) No 1251/1999 provides that area payments are to be made from 16 November following the harvest.(2) Certain regions of the Community have been adversely affected by extreme weather in 2003, resulting in exceptionally low average yields.(3) Some producers are experiencing severe financial difficulties as a result.(4) In the light of the situation in certain regions of the Community and the budgetary situation, the Member States concerned should be authorised to make, from 16 October 2003 onwards and subject to a limit of 50 %, advance area payments for arable crops and advance payments for set-aside for the 2003/04 marketing year.(5) In view of the urgent nature of the measures to be adopted, provision should be made for this Regulation to enter into force immediately.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 11. By way of derogation from Article 8(1) of Regulation (EC) No 1251/1999, an advance payment in respect of the 2003/04 marketing year of up to 50 % of the area payments for arable crops and of up to 50 % of the payments for set-aside may be made from 16 October 2003 to producers in the Member States or regions listed in the Annex.2. The advance payment provided for in paragraph 1 may be made only where, on the date of payment, the producer concerned is found to be eligible.3. When calculating the final area payment to producers who receive the advance provided for in paragraph 1 of this Article, the competent authority shall take account of:(a) any reduction in the producer's eligible area;(b) any advance paid under this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 September 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 12.(2) OJ L 145, 31.5.2001, p. 16.ANNEXFrance: Departments concerned01 AIN03 ALLIER04 ALPES-DE-HAUTE-PROVENCE05 HAUTES-ALPES07 ARDÃ CHE09 ARIÃ GE11 AUDE12 AVEYRON13 BOUCHES-DU-RHÃ NE15 CANTAL16 CHARENTE17 CHARENTE-MARITIME18 CHER19 CORRÃ ZE21 CÃ TE-D'OR23 CREUSE24 DORDOGNE25 DOUBS26 DRÃ ME28 EURE-ET-LOIRE30 GARD31 HAUTE-GARONNE32 GERS36 INDRE37 INDRE-ET-LOIRE38 ISÃ RE39 JURA40 LANDES41 LOIR-ET-CHER42 LOIRE43 HAUTE-LOIRE44 LOIRE-ATLANTIQUE45 LOIRET46 LOT47 LOT-ET-GARONNE48 LOZÃ RE49 MAINE-ET-LOIRE52 HAUTE-MARNE54 MEURTHE-ET-MOSELLE55 MEUSE57 MOSELLE58 NIÃ VRE63 PUY-DE-DÃ ME64 PYRÃ NÃ ES-ATLANTIQUES65 HAUTES-PYRÃ NÃ ES67 BAS-RHIN68 HAUT-RHIN69 RHÃ NE70 HAUTE-SAÃ NE71 SAÃ NE-ET-LOIRE73 SAVOIE74 HAUTE-SAVOIE79 DEUX-SÃ VRES81 TARN82 TARN-ET-GARONNE83 VAR84 VAUCLUSE85 VENDÃ E86 VIENNE87 HAUTE-VIENNE88 VOSGES89 YONNE90 TERRITOIRE DE BELFORTThe whole of Italy, the Netherlands, Portugal, Germany and Spain